DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claims 16, 18-25 and 27-35 are pending.  Claims 1-15, 17 and 26 are cancelled.  Claims 16, 18-25 and 27-35 are rejected.

Response to Amendments
Applicant’s argument traversing the obviousness rejections are considered, but are moot in view of new grounds of rejections.

Claim Objections
Claims 16, 25 and 34 recite “based on whether the operation information is exited in…”  The word “exited” should be “existed.”  Corrections are required. 


Claim Rejections - 35 USC § 112


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24, 27, 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   

Claim 24 depends from cancelled claim 17, which is improper.  For examination purpose, it is assumed that claim 24 depends from cancelled claim 16.
Claim 27 depends from claim 27, which is improper.  For examination purpose, it is assumed that claim 27 depends from cancelled claim 25.
Claim 33 depends from cancelled claim 26, which is improper.  For examination purpose, it is assumed that claim 33 depends from cancelled claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16, 21, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Publication No. 20150066169 A1) and Bishop (US Publication No.  20150280936 A1).

Regarding claim 16, Nakano discloses a method of a smart home gateway for controlling a smart home system, the method comprising:
identifying at least one main device; ([0035] discloses that “a cooperative process refers to a group of operations linked together that are each executed by a different one 
in the following as the "remaining processing").”  For a cooperative process, the device ID of the first operation identifies at least a main device.)
identifying at least one sub device correlated to the at least one main device; ([0070] and FIG. 4.  The one or more device ID identifying the device(s) performing the remaining processing of the cooperative process corresponds to the claimed at least one sub device.)
correlating information of the at least one main device and information of the at
least one sub device, wherein the information of the at least one main device and the
information of the at least one sub device include an operation list; ([0070] and FIG. 4.  The cooperative process composition table correlates information of the main device, that is the device performing the first operation, and information of the sub device, that is the device performing the remaining operations.  The information of the main device and the sub device includes an operation list, such as A2, B3, C2 for the first cooperative process.)
storing the correlated information; ([0041], [0070] and FIG. 4.  The correlated information in the cooperative process composition table is stored in the storage unit 202.)

identifying a main device from at least one main device 
determining a target device from the main device and at least one sub device based on whether the operation information is exited in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device; ([0070]- [0077] and FIG. 4. If the operation ID exists in the operation list of the first device, the at least one sub device performing the second, third or fourth operation is determined as the target device.  Such sub device is identified based on the correlated information associated with the main device, that is the cooperative process composition table.)
controlling the target device according to the command. ([0070]- [0077] and FIG. 4.  [0129] and FIG. 6.  The remaining processing of the identified target device is controlled according to the command and operation information stored in the cooperative process composition table (as illustrated in FIG. 4) and the device operation table (as illustrated in FIG. 6).

identifying a main device from at least one main device based on the type information included in the command.
Bishop discloses receiving, from an external electronic device (e.g., interface node 402), a command (e.g., Commands, such as switch-off lights, switch-off air-conditioning, switch-off TVs)  including type information (e.g., lights, air-conditioning or TVs) and operation information (e.g., switch-off); ([0160], FIG. 4
identifying a main device from at least one main device based on the type information included in the command. ([0160] “configuring each device control node with device data identifying the type of device that the node is controlling.  When the node receives a `switch-off` command, the command includes a corresponding identifier of the type of device to be turned off…, it determines whether its associated device is of the corresponding type, and only if it is does the node turn its associated device off (or on, or otherwise controlled in accordance with the corresponding command.”  The associated device is identified as the main device based on the type information of the command.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nakano in view of Bishop in order to receive, from an external electronic device, a command including type information and operation information; identify a main device from at least one main device based on the type information included in the command.  One of ordinary skill in the art would have been motivated 

Regarding claim 21, Nakano discloses wherein the command includes at least one of a name of the at least one main device, an ID of the at least one main device, operation information, and an operation parameter. ([0058] – the command includes an operation parameter.)

Regarding claim 25, it is rejected for reasons similar as these for claim 16.

Regarding claim 30, it is rejected for reasons similar as these for claim 21.	

Claims 18, 24, 27, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Bishop as applied to claim 16 or 25, and further in view of Burd (US Publication No. 20140167928 A1), Hong (US Publication No. 20100013695 A1)

Regarding claim 18, Nakano and Bishop do not disclose wherein sensing the at least one main device comprises sensing at least one device indicating that at least one of class information and a device type corresponds to the at least one main device, and wherein sensing the at least one sub device comprises sensing at least one device indicating that at least one of the class information and the device type corresponds to 
Burd discloses wherein sensing the at least one main device comprises sensing at least one device indicating that at least one of class information and a device type corresponds to the at least one main device, and ([0190], DeviceConnect 310 includes definitions of all supported devices (e.g., security panels). PanelConnect is provided for adding home security panels, i.e., main devices.  It is implied that the security panels, i.e., main devices are sensed and added with the device type being security panels.)
wherein sensing the at least one sub device comprises sensing at least one device indicating that at least one of the class information and the device type corresponds to the at least one sub device, and ([0126], [0165].  The integrated security system senses and adds a sub device, such as a sensor, using SensorConnect profile.  It is implied that the sub device is sensed with the device type.)
sensing that information of the correlated device indicates identification information of the sensed device. ([0053], [0145], [0165], [0201].  The sub devices sensed, e.g., security sensors, are added as devices in the integrated security system such that full two-way access are provided between the sensors and the integrated security system.  In addition, the integrated security system communicates with sensors individually.  For example, the integrated security system receives information from a door sensor.  It is implied that the identification information of a sensor is provided when the sensor is sensed and added as a device of the system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nakano and Bishop in view of Burd such that sensing the at least 

Regarding claim 24, Nakano and Bishop do not disclose wherein the at least one main device or the at least one sub device is sensed using at least one communication module of a wired communication module or a wireless communication module.
Burd discloses wherein the at least one main device or the at least one sub device is sensed using at least one communication module of a wired module or a wireless communication module. ([0052], The gateway and the SPIM, being a part of the integrated security system, supports discovery and communication with the main device, e.g., the security panel, based on wireless protocol.  As such, the gateway and the SPIM senses or discovers the main device, e.g., the security panel, using their wireless communication module.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nakano and Bishop in view of Burd such that the at least one main device or the at least one sub device is sensed using at least one communication module of a wired module or a wireless communication module.  One of ordinary skill in 

Regarding claim 27, it is rejected for reasons similar as these for claim 18.

Regarding claim 33, it is rejected for reasons similar as these for claim 24.	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Bishop as applied to claim 16, and further in view of Hong (US Publication No. 20100013695 A1)

Regarding claim 19, Nakano and Bishop do not disclose wherein storing the correlated information comprises storing information of the at least one sub device as lower information of the information of the main device.
Hong teaches wherein storing the correlated information comprises storing information of the at least one sub device as lower information of the information of the main device. ([0044]-[0049], [0060].  Information of the device and the information of the connected sub device are mapped and stored.  In addition, one device can have multiple sub devices.  As such, information of one device can be mapped with information of multiple sub devices.  As such, the information of device is higher information than information of sub devices.  In other words, information of the at least one sub device is stored as lower information of the information of the main device.)
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Bishop as applied to claim 16, and further in view of Sundaresan (US Publication No. 20150098576 A1).

Regarding claim 20, Nakano and Bishop do not disclose wherein storing the correlated information comprises storing information of the at least one sub device independently of the information of the at least one main device and storing ID information of the at least one sub device by including the ID information in the information of the main device.
Sundaresan discloses wherein storing the correlated information comprises storing information of the at least one sub device independently of the information of the at least one main device and storing ID information of the at least one sub device by including the ID information in the information of the main device.  ([0008], [0010].  “storing in the memory of each audio playback device an identification of the master device and each slave device.”  The information of the master device and the information of the slave device are stored in different memory addresses.  As such, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify Nakano and Bishop in view of Sundaresan such that storing the correlated information comprises storing information of the at least one sub device independently of the information of the at least one main device and storing ID information of the at least one sub device by including the ID information in the information of the main device.  One of ordinary skill in the art would have been motivated because it would enhance device management.

Claims 22, 23, 31, 32 are  rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Bishop as applied to claim 21, 30, and further in view of Ramsdell (US Publication No. 20110102135 A1).

Regarding claim 22, Nakano and Bishop do not disclose determining a main device corresponding to the command by at least one of the name of the main device, the ID of the main device, and the type of the main device which are included in the command; 
deciding whether operation information included in the command coincides with operation information of the main device; and 

Ramsdell discloses determining a main device corresponding to the command by at least one of the name of the main device, the ID of the main device, and the type of the main device which are included in the command. ([0023])
deciding whether operation information included in the command coincides with operation information of the main device; and ([0023])
if the operation information included in the command coincides with the operation information of the main device, requesting, to the main device, to perform a function corresponding to the operation parameter. ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify Nakano and Bishop in view of Ramsdell in order to determine a main device corresponding to the command by at least one of the name of the main device, the ID of the main device, and the type of the main device which are included in the command; decide whether operation information included in the command coincides with operation information of the main device; and if the operation information included in the command coincides with the operation information of the main device, requesting, to the main device, to perform a function corresponding to the operation parameter.  One of ordinary skill in the art would have been motivated because it would allow accurate identification of remotely controllable devices.


deciding whether operation information included in the command coincides with operation information of the main device; 
if the operation information included in the command does not coincide with the operation information of the main device, deciding whether the operation information included in the command coincides with operation information of the at least one sub device; and 
if the operation information included in the command coincides with the operation information of the at least one sub device, requesting, to the at least one sub device, to perform a function corresponding to the operation parameter. 
Ramsdell discloses determining a main device corresponding to the command as at least one of the name of the main device, the ID of the main device, and the type of the main device which are included in the command; ([0023])
deciding whether operation information included in the command coincides with operation information of the main device; ([0023])
if the operation information included in the command does not coincide with the operation information of the main device, deciding whether the operation information included in the command coincides with operation information of the at least one sub device; and ([0023])

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nakano and Bishop in view of Ramsdell in order to determine a main device corresponding to the command as at least one of the name of the main device, the ID of the main device, and the type of the main device which are included in the command, decide whether operation information included in the command coincides with operation information of the main device; if the operation information included in the command does not coincide with the operation information of the main device, decide whether the operation information included in the command coincides with operation information of the at least one sub device; and if the operation information included in the command coincides with the operation information of the at least one sub device, request, to the at least one sub device, to perform a function corresponding to the operation parameter.  One of ordinary skill in the art would have been motivated because it would allow accurate identification of remotely controllable devices.

Regarding claim 31, it is rejected for reasons similar as these for claim 22.

Regarding claim 32, it is rejected for reasons similar as these for claim 23.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Bishop and Burd as applied to claim 27, and further in view of Hong.

Regarding claim 28, Nakano, Bishop and Burd do not disclose wherein storing the correlated information comprises storing information of the at least one sub device as lower information of the information of the main device.
Hong discloses wherein storing the correlated information comprises storing information of the at least one sub device as lower information of the information of the main device. ([0044]-[0049], [0060].  Information of the device and the information of the connected sub device are mapped and stored.  In addition, one device can have multiple sub devices.  As such, information of one device can be mapped with information of multiple sub devices.  As such, the information of device is higher information than information of sub devices.  In other words, information of the at least one sub device is stored as lower information of the information of the main device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify Nakano, Bishop and Burd in view of Hong such that storing the correlated information comprises storing information of the at least one sub device as lower information of the information of the main device.  One of ordinary skill in the art would have been motivated because it allows easier managements of relationship among devices.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano, Bishop as applied to claim 25, and further in view of Sundaresan (US Publication No. 20150098576 A1).


Sundaresan discloses wherein the controller is further configured to:  store information of the at least one sub device independently of the information of the at least one main device; and store ID information of the at least one sub device by including the ID information in the information of the main device.  ([0008], [0010].  “storing in the memory of each audio playback device an identification of the master device and each slave device.”  The information of the master device and the information of the slave device are stored in different memory addresses.  As such, the information of sub device, e.g., slave device, is stored independently of the information of the at least one main device, e.g., master device.  “an identification of the master device and the slave devices to be stored in the memory.”  As such, the ID information of the sub device is stored with the ID information of the main device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to modify Nakano, Bishop in view of Sundaresan such that the controller is further configured to:  store information of the at least one sub device independently of the information of the at least one main device; and store ID information of the at least one sub device by including the ID information in the information of the main device.  One of ordinary skill in the art would have been motivated because it would enhance device management.

Claim(s) 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication No.  20090300620 A1), in view of Bishop and further in view of Nakano.

Regarding claim 34, Park discloses a user equipment (UE) for controlling a smart home system, the user equipment comprising: 6Application No.: 15/034,414 Docket: 1235-1033 PCT US (SP14216-PCT/US) 
a display (display unit 230) configured to: (FIG. 2, [0058])
if an application for controlling at least one device is executed, 
display a device list (apparatus list) indicating at least one main device registered in an electronic device (control device 200) acting as a home gateway, and ([0061], [0062])
display information of the at least one main device in the device list and information of at least one sub device correlated to the at least one main device,  ([0074] and FIG. 6A, Apparatus 3 and Apparatus 6 are considered as sub device to Apparatus 1.  All apparatuses perform Task 1.) wherein the information of the at least one main device and the information of the at least one sub device include an operation list. ([0075] and FIG. 6B – Menu corresponds to the claimed operation list.)
Park does not disclose a transceiver configured to transmit, to the electronic device, a command including type information and operating information, 
wherein the type information is used by the electronic device to identify a main device from at least one main device, and 
wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on 
Bishop disclose a transceiver (interface node 402) configured to transmit, to the electronic device (e.g., lights, air-conditioning, TVs), a command (e.g., Commands, such as switch-off lights, switch-off air-conditioning, switch-off TVs) including type information (e.g., lights, air-conditioning or TVs) and operating information (e.g., switch-off), wherein the type information (e.g., lights, air-conditioning or TVs) is used by the electronic device to identify a main device from at least one main device. ([0160] “configuring each device control node with device data identifying the type of device that the node is controlling.  When the node receives a `switch-off` command, the command includes a corresponding identifier of the type of device to be turned off…, it determines whether its associated device is of the corresponding type, and only if it is does the node turn its associated device off (or on, or otherwise controlled in accordance with the corresponding command.”  The associated device is identified as the main device based on the type information of the command.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park in view of Bishop in order to include a transceiver configured to transmit, to the electronic device, a command including type information and operating information, wherein the type information is used by the electronic device to identify a main device from at least one main device, and wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation 
Park and Bishop do not disclose wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information is exited in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device.
Nakano discloses wherein the operating information is used by the electronic device to determine a target device from the identified main device and at least one sub device based on whether the operation information is exited in the operation list of the main device or in the operation list of the sub device, the at least one sub device being identified based on correlated information associated with the main device.  ([0070]- [0077] and FIG. 4. If the operation ID exists in the operation list of the first device, the at least one sub device performing the second, third or fourth operation is determined as the target device.  Such sub device is identified based on the correlated information associated with the main device, that is the cooperative process composition table.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park and Bishop in view of Nakano such that the operating information is used by the electronic device to determine a target device from the 

Regarding claim 35, Park, Bishop and Nakano, in particular, Nakano discloses wherein the command further includes at least one of a name of the at least one main device, an ID of the at least one main device, and an operation parameter. ([0058] – the command includes an operation parameter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park and Bishop in view of Nakano such that the command further includes at least one of a name of the at least one main device, an ID of the at least one main device, and an operation parameter.  One of ordinary skill in the art would have been motivated because it provides user better management of home devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451